DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application and subsequent amendment filed on 31 August 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Original Claims 1-18 have been cancelled.  New Claims 19-36 are currently pending and have been examined.  The Information Disclosure Statement filed 31 August 2020 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 




Double Patenting

Claims 19-36 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-18 of prior U.S. Patent No. 10,902,440.  This is a nonstatutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities 
Claims 19-36 are rejected on the ground of nonstatutory double patenting over Claims  1-18 of U. S. Patent No. 10,902,440 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: In the instant application, Claims 19-36 recite:  

“receiving, by a processor of a computing system, a first indication of a product placed in a first online shopping cart of a first online merchant, the product placed in the first online shopping cart via a user device of a purchaser, and the computing system being connected to the first online shopping cart and the user device via an electronic network; 
determining a tracking element of one of the user device and of the purchaser; 
receiving a second indication of a first matching product placed in a second online shopping cart of the first online merchant, the first matching product placed in the second online shopping cart via the user device of the purchaser; 
determining a transaction metric based on whether a time between receiving the first indication and the second indication exceeds a predetermined time window; 
appending the determined transaction metric and the tracking element to a purchase transaction record; 
and sending the purchase transaction record to a receiving entity” 

which is the same or substantially the same as the limitations recited in Claims 1-18 of U. S. Patent No. 10,902,440.

	 

Conclusion
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623